Exhibit 10.6.1

FIRST AMENDMENT TO

SERVICING AGREEMENT

This First Amendment to Servicing Agreement is made and entered into as of the
27 day of May, 2005 (“Effective Date”) by and among Household Corporation
(“Primary Servicer”) and McRae’s Inc. (“Servicer”) with respect to that certain
Servicing Agreement dated as of April 15, 2003 ( the “Agreement”), by and
between Primary Servicer and Servicer.

WHEREAS, Primary Servicer and Servicer have agreed to adjust the Servicing Fee
Rate to reflect the transfer of certain operational functions governed by the
Agreement from Servicer to Primary Servicer: and

WHEREAS, Primary Servicer and Servicer wish to amend the Servicing Agreement to
reflect both the adjusted Servicing Fee Rate and other mutually agreed upon
changes as specifically set forth herein;

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Primary Servicer and
Servicer do hereby agree as follows:

 

  I. Section 2.02(d) is amended by adding the following sentence at the end
thereof: “Additionally, Servicer shall provide to Primary Servicer any requested
policies and procedures supporting the servicing activities as are set forth in
Exhibit 2.02(a)-1.”

 

  II. Section 2.04 is amended by adding the following sentence at the end
thereof: “Primary Servicer is granted the right to review the servicing
performance of any subservicer and to review the results of any audits performed
on subservicer operations by or for the Servicer,”

 

  II. Section 2.07 is amended by adding the following sentence at the end
thereof: “Servicer shall make available its disaster recovery plan to Primary
Servicer.”

 

  III. Exhibit 1.05 entitled Bank Secrecy Act Compliance is replaced in its
entirety with Exhibit 1.05-Revised which is attached hereto and entitled: Saks
Incorporated and its Subsidiaries ANTI-MONEY LAUNDERING, USA PATRIOT ACT AND
OFAC POLICES, December 3, 2004.

 

  IV. Exhibit 2.2(b) is amended to reflect the Servicing Fee Rate as $8.82. This
adjusted rate was effective beginning with the month of May, 2004.

 

  V.

Schedule 2.02(d) is amended by replacing its contents in their entirety with the
following: “Servicer shall provide to Primary Servicer servicing reports to
include, but not be limited to, those described more fully in the Underwriting
and Credit Policy and the Servicing and Collections Policy on or before the date
specified for their delivery in such policies or as otherwise agreed to between
the



--------------------------------------------------------------------------------

 

Parties. As servicing activities change or are adjusted during the Term of this
Agreement, Servicer shall provide to Primary Servicer additional reports to
reflect the performance of adjusted servicing activities. The timing and form of
any servicing reports will be mutually agreed to upon by Servicer and Primary
Servicer. Primary report categories include, but are not limited to the
following: call center statistics, credit services activities, risk management,
collections agency, Vision 21 reporting, compliance reporting, and credit
extension reporting.

 

  VI. To the extent the provisions of this First Amendment are inconsistent with
the Agreement, this First Amendment shall govern.

 

  VII. This First Amendment supersedes all prior communications regarding the
subject matter hereof and shall be binding upon and inure to the benefit of the
parties, their respective successors, and assigns.

 

  VIII. All capitalized terms not otherwise defined herein shall have the same
meaning afforded them in the Agreement.

 

  IX. Except as amended by this First Amendment, the terms and conditions of the
Agreement remain in full force and effect.

 

  X. This First Amendment shall be governed by and construed in accordance with
the laws of the State of New York.

IN WITNESS WHEREOF, the parties have caused their authorized representatives to
execute this First Amendment as of the Effective Date set forth above.

 

HOUSEHOLD CORPORATION

  MCRAE’S INC.  